EXHIBIT 10.1 COMPENSATION AGREEMENT This Compensation Agreement is dated as of March 1, 2008 between Waterpure International, Inc., a Florida corporation (the “Company”), and Gregory Sichenzia (“Consultant”). WHEREAS, the Company has requested the Consultant to provide the Company with legal services in connection with their business, and the Consultant has agreed to provide the Company with such legal services; and WHEREAS, the Company wishes to compensate the Consultant with shares of its common stock for such services rendered; NOW THEREFORE, in consideration of the mutual covenants hereinafter stated, it is agreed as follows: 1.The
